Name: Commission Regulation (EEC) No 1240/81 of 8 May 1981 abolishing the countervailing charge on tomatoes originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 125/ 12 Official Journal of the European Communities 9. 5 . 81 COMMISSION REGULATION (EEC) No 1240/81 of 8 May 1981 abolishing the countervailing charge on tomatoes originating in Romania Regulation (EEC) No 668/78 (5), recorded or calcu ­ lated in accordance with the provisions of Article 5 of that Regulation indicated that entry prices have been at least equal to the reference price for two consecu ­ tive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the coun ­ tervailing charge on imports of these products origi ­ nating in Romania can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (J), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1 1 79/8 1 of 30 April 1981 (3), introduced a countervailing charge on tomatoes originating in Romania ; Whereas the present trend of prices for Romanian products on the representative markets referred to in Regulation (EEC) No 211 8 /74 (4), as last amended by HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1179/81 is hereby repealed. Article 2 This Regulation shall enter into force on 9 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 118 , 20 . 5 . 1972, p . 1 . (2 ) OJ No L 118 , 30 . 4 . 1981 , p . 1 . (3 ) OJ No L 120, 1 . 5 . 1981 , p . 85 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . (5) OJ No L 90, 5 . 4. 1978, p . 5 .